Citation Nr: 1516512	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  07-02 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating by reason of individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983.

This case comes to the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied TDIU.

In August 2009, the Veteran testified by videoconference before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The case was remanded by the Board in November 2009 and March 2011.  The issue of TDIU was denied by the Board in an October 2012 decision.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims, and the Board's decision was vacated pursuant to an Order, following a Joint Motion for Remand.  The parties requested that the Court vacate the Board's October 2012 decision regarding the denial of TDIU and remand the matter so that the Board could provide adequate reasons and basis regarding a statement from the Veteran's former employer who stated that the Veteran left her employment as a result of numerous disabilities, including service-connected migraine headaches and stomach problems.  In February 2013, the Court granted the Joint Motion and remanded the case to the Board.  A subsequent May 2013 Board decision denied the Veteran's claim for entitlement to TDIU.  The Veteran appealed the Board's denial to the Court and the Board's decision was vacated and remanded following a November 2014 Court Memorandum Decision.  


REMAND

A November 2014 Court Memorandum Decision concluded that the Board's May 2013 decision denying entitlement to TDIU did not provide an adequate reasons and bases.  Specifically, the Court found that the Board did not address the Veteran's occupational history and education level or the aggregate effect of the multiple service connected disabilities on the ability to secure or maintain substantially gainful employment.

Therefore, the Board finds that the Veteran should be provided additional VA examination, specifically a social and industrial survey, to determine whether the Veteran is unable to secure or maintain substantially gainful employment as a result of service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA Social and Industrial Survey to ascertain the impact of all the service-connected disabilities on employability.  The claims folder must be reviewed and that review should be indicated in the report.  The examiner must consider the Veteran's educational and occupational history, and note those factors in the report.  The examiner must also evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly, on the Veteran's employability.  The examiner should opine as to whether it is at least as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities (migraines, hysterectomy, bilateral foot disabilities, gastroesophageal reflux disease, and residuals of a fractured right hand) without consideration of non-service-connected disabilities, but with consideration of work history and training, make her unable to secure or follow a substantially gainful occupation.  All findings and conclusions should be supported by a rationale, and the examiner should reconcile the opinion with the other clinical evidence of record.

2.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

